Case 18-40743-JMM       Doc 21   Filed 07/01/18 Entered 07/01/18 17:36:00         Desc Main
                                 Document     Page 1 of 1




                                            Certificate Number: 15317-ID-DE-031260379
                                            Bankruptcy Case Number: 18-40492


                                                          15317-ID-DE-031260379




               CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on July 1, 2018, at 11:28 o'clock AM PDT, Matthew J Esquivel
 completed a course on personal financial management given by internet by
 Access Counseling, Inc., a provider approved pursuant to 11 U.S.C. § 111 to
 provide an instructional course concerning personal financial management in the
 District of Idaho.




 Date:   July 1, 2018                       By:      /s/Janice Morla


                                            Name: Janice Morla


                                            Title:   Counselor
